02/15/2019
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
                          Assigned on Briefs February 12, 2019

              STATE OF TENNESSEE v. JOSEPH H. GOOSTREE

                 Appeal from the Circuit Court for Robertson County
               No. 74CC3-2015-CR-51 William R. Goodman III, Judge
                      ___________________________________

                            No. M2018-00651-CCA-R3-CD
                        ___________________________________


Defendant, Joseph H. Goostree, complains on appeal that the trial court improperly
sentenced him to serve the balance of his eight-year sentence after he admitted to
multiple violations of the conditions of his Community Corrections sentence. Because
the trial court did not abuse its discretion, we affirm the judgment of the circuit court and
remand for entry of a judgment form dismissing Count 1 of the indictment.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                    Remanded

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which THOMAS T.
WOODALL and ROBERT W. WEDEMEYER, JJ., joined.

Roger Nell, District Public Defender (on appeal); and Ann Kroeger, Assistant Public
Defender (at hearing), for the appellant, Joseph Henry Goostree.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
John W. Carney, Jr., District Attorney General; and Jason White, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                          OPINION

       On May 22, 2014, Defendant pled guilty as a Range II, Multiple Offender to one
count of theft of property valued over $1000. As a result, he was sentenced to eight years
on Community Corrections. The trial court dismissed “Count 1” as part of the plea
agreement,1 ordered Defendant to pay “$15 per month on supervision fees,” waived court
costs “that may be waived,” and declared the litigation tax a “civil debt.”
       1
          The record does not contain the indictment or a judgment dismissing “Count 1” so we are
unable to discern the charge in that count.
        On December 7, 2017, a warrant was issued alleging Defendant violated several
conditions of his Community Corrections sentence. According to the warrant, Defendant
failed to report on nine dates between July 11, 2017, and October 19, 2017, and had not
reported since October 24, 2017. Additionally, the warrant alleged that Defendant failed
to remain drug free by refusing to provide a specimen for a drug screen on July 13, 2017,
admitting to using cocaine on July 9, 2017, and testing positive for “THC and Cocaine”2
on September 5, 2017. According to the warrant, Defendant also admitted to using “THC
and Cocaine” on September 5, 2017.

       On March 9, 2018, the trial court held a hearing on the violation. At the hearing,
counsel for the State explained that this was Defendant’s third violation. According to
the State, Defendant was found in violation on “November 2nd, [2015 and was] given a
hundred and eighty (180) days” to serve before being reinstated to Community
Corrections. The next warrant was issued September 9, 2016. The trial court had a
hearing on December 8, 2016, where Defendant was found in violation and sentenced to
“three hundred and sixty-five (365) days and then reinstated.”

       Brian Hawkins, Defendant’s Community Corrections case officer, explained that
Defendant had two prior violations and was most recently released from jail on May 18,
2017. Mr. Hawkins placed Defendant “back on level one” supervision, which required
Defendant to have a 6:00 p.m. curfew and to report twice a week to his case officer.
Defendant remained on level one in July of 2017 when he admitted to using cocaine on
July 9 and refused to provide a urine sample on July 13. Defendant signed an admission
form in July of 2017 on which he admitted that he used cocaine. At that point, Mr.
Hawkins “did not violate Defendant.” Instead, Mr. Hawkins “allowed [Defendant] to try
to get back into compliance” and told Defendant the importance of remaining drug free.
Despite being granted significant leeway, Defendant continued to have problems with the
reporting requirements of his Community Corrections sentence, missing “several reports
during the month of August.” Defendant reported the following week, citing
transportation issues and child care responsibilities for his failure to report. Defendant
“missed several reports after that” and did not report again until September 5, 2017.
After missing nearly an entire month of reporting, Mr. Hawkins again gave Defendant a
break and did not file a warrant alleging a violation of Community Corrections.

       When Defendant finally reported on September 5, Mr. Hawkins issued a drug
screen to Defendant, who tested positive for both marijuana and cocaine. Defendant
admitted to the drug use and signed another acknowledgement form. Mr. Hawkins

       2
          “THC” is an abbreviation for tetrahydrocannabinol, a crystalline compound that is the main
active    ingredient   of    marijuana.       Tetrahydrocannabinol        definition, Dictionary.com,
https://www.dictionary.com/browse/tetrahydrocannabinol (last visited Jan. 24, 2019).
                                                -2-
“talked to him to see what was going on[,] and [Defendant] said that he was having issues
with voices.” Defendant was instructed to seek psychological counseling. On September
9, Defendant informed Mr. Hawkins that he had an appointment scheduled at Centerstone
for the following week. Defendant continued to report as scheduled until October 3,
2017. Defendant failed to report on both October 3 and 5 but came back the week of
October 9-13, and reported on Monday, October 16 but failed to report on October 19.
Defendant failed to report again after October 26, 2017. Mr. Hawkins filed a warrant on
December 7, after Defendant failed to report the entire month of November.

       Defendant admitted that he was in court on his third violation of Community
Corrections. However, he claimed he “wouldn’t know” how many times he failed to
report because he “was usually drunk or high” when he failed to report and “really didn’t
pay attention to time.” Defendant admitted that he failed several drug screens and
admitted to drug use during the period of time he was on Community Corrections.
Defendant acknowledged that he successfully completed “Synergy” in 2002 but that he
started using drugs again in 2013. Defendant also acknowledged that he had failed to
seek help for his addiction issues. On cross-examination, Defendant admitted that he
knew the effect that missing report dates could have on his Community Corrections
sentence.

       The trial court noted that Defendant did not have any new criminal activity but
found that it was “clear” Defendant violated the terms of his sentence by using illegal
drugs. As a result, the trial court ordered Defendant to serve the balance of his sentence
in incarceration. Defendant filed a timely notice of appeal.

                                          Analysis

       On appeal, Defendant argues that the trial court failed to consider all available
options after Defendant admitted that he repeatedly violated his Community Corrections
sentence. Specifically, Defendant insists that the trial court should have given
“thoughtful and serious consideration” to Defendant’s admission about his substance
abuse and “returned [him] to [C]ommunity [C]orrections with the additional condition of
attending and completing an inpatient drug and alcohol rehabilitation program.” The
State disagrees.

       As an initial matter, we note that “[g]iven the similar nature of a community
corrections sentence and a sentence of probation, . . . the same principles are applicable in
deciding whether a community corrections sentence revocation was proper.” State v.
Harkins, 811 S.W.2d 79, 83 (Tenn. 1991). Therefore, any references to probation in the
following sections apply equally to community corrections. When a trial court finds by a
preponderance of the evidence that a defendant has violated the conditions of probation,
the court “shall have the right . . . to revoke the probation.” T.C.A. § 40-35-311(e)(1).
                                            -3-
After revoking a defendant’s probation, the trial court is authorized to order a defendant
to serve the balance of his original sentence in confinement, return a defendant to
probation with modified conditions as necessary, or extend the period of probation by no
more than two years. T.C.A. §§ 40-35-308, -310. The revocation of probation rests in
the sound discretion of the trial court and will not be overturned by this Court absent an
abuse of that discretion. State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991); State v.
Leach, 914 S.W.2d 104, 106 (Tenn. Crim. App. 1995); see also State v. Pollard, 432
S.W.3d 851, 864 (Tenn. 2013) (holding that an abuse of discretion standard with a
presumption of reasonableness applies to all sentencing decisions). An abuse of
discretion occurs when the “record contains no substantial evidence to support the
conclusion of the trial judge that a violation of the conditions of probation has occurred.”
State v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980); see also State v. Shaffer, 45
S.W.3d 553, 554 (Tenn. 2001).

       In this case, there was no dispute that Defendant violated the conditions of
Community Corrections—he admitted as much on at least two separate occasions by
signing acknowledgement forms on which he acknowledged illegal drug use. According
to the testimony at the hearing, Defendant’s case officer bent over backward to help
Defendant, turning a blind eye to multiple violations over a five-month period from July
to December of 2017 before finally filing a warrant alleging violations of the conditions
of Community Corrections in December of 2017. Defendant offered only corroborating
evidence to support his non-compliance.

        The trial court noted Defendant’s two prior violations of Community Corrections
and chose to order Defendant to serve the remainder of his sentence in incarceration on
the third warrant. The record, from the beginning to the end, supports that the trial court
did not abuse its discretion. Defendant is not entitled to relief.

                                        Conclusion

       For the foregoing reasons, the judgment of the trial court is affirmed.



                                              ____________________________________
                                              TIMOTHY L. EASTER, JUDGE




                                            -4-